ORDER
George Sassower is a New York resident with a “history of frivolous and vexatious litigation.” Sassower v. Carlson, 930 F.2d 583, 584 (8th Cir.1991) (per curiam). In an effort to halt his stream of frivolous lawsuits, we entered an order prohibiting Sas-sower from filing any civil suits in the District Court for the District of Minnesota unless he obtained leave from that Court. Sassower v. Carlson, 930 F.2d at 584. On December 6, 1991, Sassower commenced an action in violation of this order. George Sassower v. Jerome G. Arnold, 744 F.Supp. 908 (D.Minn.1990). The District Court referred the case to this Court for the purpose of determining whether to impose sanctions.
On April 6, 1992, this Court entered an order directing Sassower to show cause why sanctions should not be imposed for his violation of the order issued in Sassower v. Carlson, supra. Sassower filed his responses on April 20, 1992. After reviewing these responses, we find them to be without merit. We find that Mr. Sassower should be sanctioned in the amount of $2,500.00. The District Court should enter judgment accordingly. The judgment may be satisfied by tendering to the Clerk of the District Court a certified check, in the above amount, made payable to the United States Treasury. If the judgment is not satisfied within a reasonable time, the District Court may instruct the United States Attorney to institute whatever proceedings are appropriate to enforce the judgment.
In No. 92-1953MN, Sassower v. West Publishing Co., 1992 WL 72952, Sassower appeals from an order dismissing his complaint in No. 3-92-18, D.Minn. We direct that Sassower’s appeal be dismissed as premature. Sassower is free to re-file his appeal after the District Court has ruled on his post-judgment motions, if the motions are denied.
It is so ordered.